       Case 2:16-cv-00287-cr Document 217-8 Filed 06/02/20 Page 1 of 6
                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF VERMONT


GARRETT AND RALPH SITTS, et al.,


                 PLAINTIFFS,           Civil Action No. 2:16-cv-00287-cr

      v.

DAIRY FARMERS OF AMERICA, INC.,
and DAIRY MARKETING SERVICES,
LLC,

                 DEFENDANTS.



                    EXHIBIT 8 TO
           THE JUNE 2, 2020 DECLARATION OF
                ALFRED C. PFEIFFER JR.
         Case 2:16-cv-00287-cr Document 217-8 Filed 06/02/20 Page 2 of 6




                        COMMONWEALTH OF MASSACHUSETTS

                                SUPREME JUDICIAL COURT


SUFFOLK, ss.                                                                            OE-144

                          In Re: COVID-19 (Coronavirus) Pandemic

                      SECOND UPDATED ORDER
           REGARDING COURT OPERATIONS UNDER THE EXIGENT
    CIRCUMSTANCES CREATED BY THE COVID-19 (CORONAVIRUS) PANDEMIC

        To safeguard the health and safety of the public and court personnel during the COVID-
19 (coronavirus) pandemic while continuing to increase the business being conducted by the
courts, the Supreme Judicial Court (SJC), pursuant to its superintendence and rule-making
authority, issues the following ORDER:

       1. Prior order. Effective June 1, 2020, this Order shall repeal and replace the Updated
Order Regarding Court Operations Under The Exigent Circumstances Created By The COVID-
19 (Coronavirus) Pandemic, which was issued on April 27, 2020, and took effect on May 4, 2020
(May 4 Order).

        2. Virtual emergency and non-emergency matters. Until at least July 1, 2020, all the
courts of the Commonwealth will be open to conduct emergency and non-emergency court
business, in both civil and criminal cases, and to adjudicate emergency and non-emergency
matters identified in accordance with paragraphs 4 and 5. But courthouses will continue to be
closed to the general public and all business will be conducted virtually (i.e., by telephone,
videoconference, email, or comparable means, or through the electronic filing system), except as
provided in paragraph 3 below. Where court personnel are physically present in a courtroom for
the purpose of conducting a virtual hearing, no one other than court personnel may be physically
present in the courtroom without the approval of the judge or clerk-magistrate conducting the
hearing.

        3. In-person emergency matters only. In-person proceedings will be conducted only
where entry to a courthouse is required to address emergency matters that cannot be resolved
virtually because it is not practicable or would be inconsistent with the protection of
constitutional rights.

        4. Identification of emergency matters. The Appeals Court and each of the Trial Court
departments have issued standing orders or guidelines, specifying what constitutes an emergency
matter in that particular court, and have posted all such orders and guidelines on the "Court
System Response to COVID-19" webpage (https://www.mass.gov/guides/court-system-
response-to-covid-19) (COVID-19 webpage) (see paragraph 16 below). The Chief Justice of a
Trial Court department, after consultation with the Chief Justice of the Trial Court, may order


                                               1
         Case 2:16-cv-00287-cr Document 217-8 Filed 06/02/20 Page 3 of 6




that a court division or location conduct all business virtually and/or may transfer all in-person
emergency matters to specified courts within the department.

        5. Public guidance on non-emergency matters. In accordance with the May 4 Order,
each of the Trial Court departments issued standing orders or guidelines identifying categories of
non-emergency matters that it will address virtually. Each Trial Court department shall now
identify any additional categories of non-emergency matters that it will attempt to address
virtually, in whole or in part, where it is practicable to do so in view of (a) limited court staffing,
(b) technological constraints, (c) the need to prioritize emergency or other matters, and (d) legal
constraints, such as the moratorium on evictions and foreclosures signed into law by the
Governor of the Commonwealth on April 20, 2020, see St. 2020, c. 65. The department shall
post notices to the COVID-19 webpage (see paragraph 16 below) that provide clear guidance to
the public and members of the bar identifying any additional categories of non-emergency
matters that it will address. Nothing in this Order bars any court from addressing other non-
emergency matters with the approval of the judge or clerk-magistrate.

         6. Clerks’, Registers’, and Recorder's Offices. Except as provided in paragraph 5, all
court clerks', registers', and recorder’s offices shall conduct emergency and non-emergency court
business, including accepting the filing of pleadings and other documents, scheduling and
facilitating hearings, and issuing orders. In addition, these offices shall continue to answer
questions from attorneys, litigants, and the general public. Each Trial Court department shall
provide departmental-wide guidance on the COVID-19 webpage as to how, in addition to by
mail and, when available, electronic filing, pleadings and other documents can be filed without
coming to the office of a court clerk, register, or recorder. All business conducted by these
offices will be conducted virtually unless, in an emergency matter, the filing of pleadings and
other documents cannot be accomplished virtually and can be done only in-person.
Each clerk, register, or recorder is authorized to require the physical presence of additional staff
as may be necessary to address additional categories of non-emergency matters, provided that
any such increase in staff presence will be conducted in accordance with health and safety
protocols established by the Trial Court.

       7. Who can enter courthouses for an emergency in-person proceeding. Entry into a
courthouse for the purpose of an emergency in-person proceeding shall continue to be limited to
attorneys, parties, witnesses, and other necessary persons as determined by the judge presiding
over the proceeding, plus no more than three members of the "news media" as defined in
Supreme Judicial Court Rule 1:19(2).

        Further, in cases where a trial court judge has ordered electronic monitoring in the form
of either GPS or remote alcohol monitoring or in cases where, pursuant to an earlier court order,
previously installed electronic monitoring equipment requires maintenance or removal, all
installations, maintenance, or removals of such equipment may occur in the courthouse to ensure
security and access to personal protective equipment by probation personnel.

       8. Jury and Bench Trials. All jury trials, in both criminal and civil cases, scheduled to
commence in Massachusetts state courts at any time from March 14, 2020, through September 4,
2020, are hereby continued to a date no earlier than September 8, 2020. All bench trials in civil

                                                   2
         Case 2:16-cv-00287-cr Document 217-8 Filed 06/02/20 Page 4 of 6




cases scheduled to commence in Massachusetts state courts at any time from March 14, 2020,
through June 30, 2020, are hereby continued to a date no earlier than July 1, 2020, unless in the
trial judge's discretion the trial may be conducted virtually. All bench trials in criminal cases
scheduled to commence in Massachusetts state courts at any time from March 14, 2020, through
June 30, 2020, are hereby continued to a date no earlier than July 1, 2020, unless the trial may be
conducted virtually by agreement of the parties and the trial judge.

        9. Application for conference. A party who has had a trial or other non-emergency
hearing postponed as a result of this Order or the Prior SJC Orders1 may apply for a conference
with the court where the trial or other non-emergency hearing was to occur to address matters
arising from the postponement, which shall be conducted virtually. In criminal cases, where
appropriate, a defendant may ask the court for reconsideration of bail or conditions of release.
Nothing in this Order addresses the disposition of such requests for reconsideration.

       10. Speedy Trial Computations. The continuances occasioned by this Order and the
Prior SJC Orders serve the ends of justice and outweigh the best interests of the public and
criminal defendants in a speedy trial. Therefore, the time periods of such continuances shall be
excluded from speedy trial computations under Mass. R. Crim. P. 36.

        11. Grand jury. No new grand jury shall be empaneled prior to September 8, 2020,
unless so ordered by the SJC. Grand juries whose terms expire before the empanelment of a new
grand jury shall be extended until the date of that new empanelment. No sitting grand jury shall
be convened without the approval of the Superior Court Regional Administrative Justice (RAJ)
who, after consultation with the Chief Justice of the Superior Court, shall set such conditions as
may be necessary to minimize risk to members of the grand jury, court personnel, and witnesses.
The RAJ or the Chief Justice of the Superior Court may consult with the Jury Commissioner
regarding such conditions.

        12. Statutes of limitation. All civil statutes of limitations are tolled from March 17,
2020, through June 30, 2020, when the tolling period shall end and not be further extended
unless there is a new surge in COVID-19 cases in the Commonwealth and the SJC determines
that a new or extended period of tolling is needed. All criminal statutes of limitation are tolled
from March 17, 2020, through August 31, 2020. The new date for the expiration of a statute of
limitation is calculated as follows: determine how many days remained as of March 17, 2020,
until the statute of limitation would have expired, and that same number of days will remain as of
July 1, 2020 in civil cases and as of September 1, 2020 in criminal cases. For example, if
fourteen (14) days remained as of March 17 before the statute of limitation would have expired
in a civil case, then fourteen (14) days will continue to remain as of July 1, before the statute of
limitation expires (i.e., July 15), and if fourteen (14) days remained as of March 17 before the



1
 “Prior SJC Orders” means the May 4 Order, the March 13, 2020 Order Regarding
Empanelment Of Juries, the March 17, 2020 Order Limiting In-Person Appearances In State
Courthouses To Emergency Matters That Cannot Be Resolved Through A Videoconference Or
Telephonic Hearing, and the April 1, 2020 Order Regarding Court Operations Under The
Exigent Circumstances Created By The COVID-19 (Coronavirus) Pandemic.
                                                 3
          Case 2:16-cv-00287-cr Document 217-8 Filed 06/02/20 Page 5 of 6




statute of limitation would have expired in a criminal case, then fourteen (14) days will continue
to remain as of September 1, before the statute of limitation expires (i.e., September 15).

          13. Deadlines set forth in statutes or court rules, standing orders, or guidelines. Unless
otherwise ordered by the applicable appellate court, court department, or judge(s) presiding over
the court case, all deadlines set forth in statutes or court rules, standing orders, tracking orders, or
guidelines that expired or will expire at any time from March 17, 2020, through June 30, 2020,
are tolled until July 1, 2020, when the tolling period shall end and not be further extended unless
there is a new surge in COVID-19 cases in the Commonwealth and the SJC determines that a
new or extended period of tolling is needed. Any deadline concerning the commencement of
trial is tolled through September 7, 2020, unless a bench trial commences before that date. The
new deadline in each instance is calculated as follows: determine how many days remained as of
March 17, 2020, until the original deadline, and that same number of days will remain as of July
1, 2020, until the new deadline. For example, if a rule set a thirty (30) day deadline and fourteen
(14) days remained as of March 17 before that deadline would have been reached, then fourteen
(14) days will continue to remain as of July 1, before the new deadline is reached (i.e., July 15).
If the thirty (30) day period commenced after March 16, then thirty (30) days remain as of July 1
before the new deadline is reached (i.e., July 31).2 If a deadline tolled pursuant to this paragraph
is one of a series of deadlines under a tracking order, all of the subsequent deadlines are extended
by the same number of days as the deadline tolled pursuant to this paragraph, unless otherwise
ordered by the applicable court.

        14. Court-ordered deadlines in particular cases. Unless otherwise specifically ordered by
the judge presiding over the court case, all deadlines established by a court in a particular case
prior to March 17, 2020, that expire at any time from March 17, 2020, through June 30, 2020, are
tolled until July 1, 2020, when the tolling period shall end and not be further extended unless
there is a new surge in COVID-19 cases in the Commonwealth and the SJC determines that a
new or extended period of tolling is needed. Deadlines regarding the commencement of trial
(jury and bench) are tolled through September 7, 2020, unless a bench trial commences before
that date. To calculate the new deadline, see the guidance in paragraph 13. This Order does not
toll any deadline established by a court in a particular case that was issued on or after March 17,
2020. Probation termination dates are not tolled by this provision.

        15. Expiring injunctions and similar orders. Unless otherwise ordered by the applicable
court, all orders in a particular case that were issued prior to March 17, 2020, after an adversarial
hearing (or the opportunity for an adversarial hearing), that enjoined or otherwise restrained or
prohibited a party from taking some act or engaging in some conduct until a date at any time
from March 17, 2020, through June 30, 2020, shall remain in effect until the matter is


2
 The tolling of deadlines under paragraph 13 applies to motions filed under Mass. R. Crim. P.
29, see Committee for Public Counsel Services v. Chief Justice of the Trial Court (No. 2), SJC-
12926, at 3 n.3 (Apr. 28, 2020), but not to deadlines set in the standing orders issued by the
Boston Municipal Court (Standing Order 5-20), District Court (Standing Order 4-20), Juvenile
Court (Standing Order 5-20), and Superior Court (Standing Order 5-20), effective April 6, 2020,
regarding motions arising from the decision of the Superior Judicial Court in Committee for
Public Counsel Services v. Chief Justice of the Trial Court (No. 1), 484 Mass. 431 (2020).
                                                   4
          Case 2:16-cv-00287-cr Document 217-8 Filed 06/02/20 Page 6 of 6




rescheduled and heard. To the extent they are not already doing so, Trial Court departments
shall begin to reschedule and hear these matters virtually where practicable. Orders issued on or
after March 17, 2020, after a virtual or in-person adversarial hearing (or the opportunity for an
adversarial hearing), may issue for the full period allowed by the applicable statute.

        16. Publication of COVID-19 orders. All orders, standing orders, guidelines, and notices
under paragraphs 5 and 6 issued by any court department or appellate court in response to the
pandemic, as well as all amendments, modifications, and supplements thereto, or the equivalent,
shall be posted upon issuance on the judiciary's COVID-19 webpage. Links to each document
may be found on that webpage.

       17. The SJC may issue further Orders regarding this matter as necessary to address the
circumstances arising from this pandemic.
         This Order is effective June 1, 2020, and shall remain in effect until further order of the
court.


                                RALPH D. GANTS                         )
                                                                       ) Chief Justice
                                                                       )
                                BARBARA A. LENK                        )
                                                                       )
                                                                       )
                                FRANK M. GAZIANO                       ) Justices
                                                                       )
                                                                       )
                                DAVID A. LOWY                          )
                                                                       )
                                                                       )
                                KIMBERLY S. BUDD                       )
                                                                       )
                                                                       )
                                ELSPETH B. CYPHER                      )
                                                                       )
                                                                       )
                                SCOTT L. KAFKER                        )


Entered: May 26, 2020
Effective: June 1, 2020




                                                   5
